Citation Nr: 1452955	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  14-10 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), current rated at 70 percent.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney 


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to March 1990, June 2004 to September 2004, and October 2004 to September 2007, including service in Iraq from October 2005 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for her PTSD, which is currently rated at 70 percent, claiming that she is unemployable as a result of her PTSD symptoms.  In this regard, the Board observes that there are two positive VA opinions that essentially indicate that the Veteran is unable to secure or follow a substantially gainful occupation due to her PTSD.  See February 2013, August 2014 VA Vet Center reports.  It is unclear, however, whether the Veteran is working.  The record shows that the Veteran had been working with a vocational rehabilitation counselor; however, those records have not been associated with the claims file.  

Additionally, after the most recent VA examination the Veteran identified additional providers who treated her for her service-connected PTSD and submitted medical records that were not previously associated with the file.  These records should also be reviewed by the VA examiner on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all vocational rehabilitation records and associate them with the claims file.  

2.  Obtain, physically or electronically, all outstanding VA and private medical records, if any, regarding the Veteran's treatment for her psychiatric disability.
 
3.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge of the nature extent and severity of her psychiatric disability and the impact on her ability to work.  She should be provided an appropriate amount of time to submit this lay evidence.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of her psychiatric disability.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be performed.  The examiner must identify the extent and severity of the Veteran's psychiatric impairment.  

5.  Readjudicate the appeal.  The AMC should review all development for compliance with this remand and review all opinions for adequacy.  Any further action in that regard should be accomplished prior to returning the claims file to the Board.  If the benefits sought on appeal remain denied, issue the Veteran and her representative a supplemental statement of the case and afford them a reasonable opportunity in which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

